ON APPELLANT’S MOTION FOR REHEARING.
BEAUCHAMP, Judge.
Appellant has filed a forceful motion for rehearing in which he contends that the right of the policemen to arrest without a warrant was terminated, in the instant case, when they reached the boundary of the city. A number of cases decided by this court are relied on as authority for this contention.
*250In the case of Weeks v. State, 106 S. W. (2d) 275, we find a holding which admittedly makes a general statement in accord with such contention. An analysis of the case shows, however, that the officers pursued Mrs. Weeks to arrest her within the city limits and continued this beyond the bounds of the city to search her car, as a result of which they obtained evidence which resulted in her conviction. The opinion then makes the statement that the authority to make the arrest terminated at the city’s boundary line. This general statement was not necessary to a decision of the case. We think it was an erroneous statement and should not be followed. The officers never had a right to arrest Mrs. Weeks without a warrant within the city, under the information which led them to pursue her. The opinion should have so stated and it would necessarily have followed that they had no right to do so beyond the city limits. The general statement relied on by appellant in his motion for rehearing should not be followed and we decline to do so.
In discussing Art. 37 of the Code of Criminal Procedure the motion calls attention to the fact that it is made the duty of a policeman to “preserve the peace within his jurisdiction.” This is in accord with the statement made in the original opinion and the concurring opinion. In the instant case the officers definitely had the right to pursue the appellant and to arrest him. There is no question but what this right existed so long as they were within the city. If the circumstances created by appellant forced the officer to go beyond the city limits to do that thing which they are charged with the duty of doing, it would be an illogical conclusion to say that he could take advantage of a condition which he created and defeat the ends of justice. Article 999 of the Revised Civil Statutes, in defining the territorial jurisdiction of a city marshal, may be further relied upon as authority for the policemen in the instant case, because appellant was “offending against the peace of said city.” As distinguished from the Weeks case, the act of the policemen in beginning the pursuit was lawful, it was for the purpose of making the arrest for unlawful driving. We cannot agree with the contention in the motion that no part of the arrest took place within the city. The pursuit, continued beyond the bounds of the city, resulted in taking appellant into custody and all of their acts from the time the pursuit began until they had the custody of their prisoner constitute part and parcel of the act of the arrest. It did begin within the city and extended beyond it.
Further discussion in the motion relates to the holding in the opinion that they may pursue the offender to the county *251line. As expressed in the concurring opinion, I see no reason for stopping at the county line. Certainly we cannot say the officers may invade the bounds of another country, or even another state of our government. The laws of the other state should be examined for that. The point is, I find nothing in our law to fix the limit of the pursuit in Texas. It would be a deterrent to law enforcement if we should fix one. I do not think we have such authority.
' It is our conclusion that the original opinion properly decided the case. It is immaterial that the different judges of the court did not agree on all of the language used, so long as they came to the same conclusion.
Appellant’s motion for rehearing is overruled.